Case 1:18-cv-23919-CMA Document 32 Entered on FLSD Docket 11/07/2018 Page 1 of 17



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO.: 18-23919-CIV-CMA

  BISMARCK JOSE FRECH GONZALEZ,         )
  GROVER MUNOZ, and all others similarly)
  situated under 29 U.S.C. 216(b),      )
                                        )
             Plaintiffs,                )
        vs.                             )
                                        )
  MJM STRUCTURAL CORP.,                 )
  HENRY LEW,                            )
  BENAY LEW,                            )
                                        )
             Defendants.                )
  _____________________________________ )

       PLAINTIFFS’ RESPONSE IN OPPOSITION TO DEFENDANTS’ MOTION TO
                               DISMISS [DE31]

          COME NOW the Plaintiffs, by and through the undersigned counsel, and hereby file this

  Response in Opposition to Defendants’ Motion to Dismiss Amended Complaint for Failure to

  State a Claim, filed by Defendants as [DE31], and in support thereof state as follows:

     1.      This matter sounds under the Fair Labor Standards Act (“FLSA”) regarding

  allegations for overtime wage violations under 29 U.S.C. §§ 201-216 and claims for violation of

  overtime pay based on incorrect hourly rate. See, Second Amended Complaint [DE26].

     2.      Defendants’ Motion [DE31] seeks to dismiss Plaintiffs’ claims for allegedly failing to

  set forth sufficient factual allegations regarding FLSA coverage/subject-matter jurisdiction (i.e.

  enterprise coverage and individual coverage). See, Beck v. Deloitte & Touche, 144 F.3d 732, 735

  (11th Cir. 1998) (“In evaluating the sufficiency of a complaint, a court must accept the well

  pleaded facts as true and resolve them in the light most favorable to the plaintiff.”); See also,

  Sinaltrainal v. Coca-Cola Co., 578 F.3d 1252, 1260 (11th Cir. 2009) (citation omitted).



                                                  1
Case 1:18-cv-23919-CMA Document 32 Entered on FLSD Docket 11/07/2018 Page 2 of 17



  Defendants’ Motion [DE31] also seeks to dismiss Plaintiffs’ claims for allegedly being vague

  and ambiguous as the pleading allegedly uses pronouns instead of names.

     3.      As set forth supra, there are sufficient allegations in the Complaint alleging the

  position Plaintiffs had while employed by Defendants, the dates that Plaintiffs were employed by

  Defendants, and FLSA coverage/subject-matter jurisdiction.

     4.      As to Defendants’ arguments regarding the plural versus singular term “Defendants”

  being confusing, there is no confusion because there is only one corporate Defendant, and the

  individual liability of the individual Defendants, HENRY LEW and BENAY LEW, are

  derivative. As set forth supra, the liability of the individual Defendants in this FLSA matter will

  hedge on their operational control and corporate roles. Para. 4-5 of the Second Amended

  Complaint [DE26] allege the requisite operational control and corporate roles in accordance with

  the minimal pleading requirements of Rule 8. See also, Game v. Hospicecare of Se. Fla., Inc.,

  No. 09-21348-CIV, 2009 WL 10699939, at *2–3 (S.D. Fla. Aug. 7, 2009); Cabrera v. 21 of

  Miami Corp., 2009 WL 2076095, at *8 (S.D. Fla. July 13, 2009)); Aikens v. FSG of SW Florida,

  Inc., 2006 WL 4792783, at *2 (M.D. Fla. Sept. 1, 2006); See also, Nicolini v. Charleville Dev.

  Corp., No. 09-23270-CIV, 2009 WL 10667845, at *2 (S.D. Fla. Dec. 21, 2009); Goetz v. Louie's

  Backyard, Inc., No. 14-10074-CIV, 2015 WL 12781194, at *2 (S.D. Fla. May 18, 2015);

  Hernandez v. Art Deco Supermarket, No. 13-20705-CIV, 2013 WL 5532828, at *3 (S.D. Fla.

  Oct. 4, 2013). At most, usage of the plural term “Defendants”, in the Second Amended

  Complaint [DE26], in certain particular paragraphs is a scrivener’s error that does not affect

  Defendants’ ability to file d their answer and raise their affirmative defenses.

     5.      At this point in light of the facts pled, Defendants are in a position to answer the




                                                    2
Case 1:18-cv-23919-CMA Document 32 Entered on FLSD Docket 11/07/2018 Page 3 of 17



  Second Amended Complaint [DE26] and raise their affirmative defenses and, as the discovery

  process commences Plaintiffs will need to take various depositions and engage in further

  discovery as to issues related to Plaintiffs’ adequately alleged Complaint. Defendants are

  attempting to hold Plaintiffs factually to a summary judgment standard prior to adequate

  discovery. See also, Schainberg v. Urological Consultants of S. Fla., P.A., No. 12-21721-CIV,

  2012 WL 3062292, at *1 (S.D. Fla. July 26, 2012).

      6.      Further, this Court should also deny Defendants' Motion to Dismiss [DE31] pursuant

  to Rule 12(b)(1) because the issues of individual and enterprise coverage go to the merits of

  Plaintiff’s claims and are not jurisdictional prerequisites. See, Barrios v. Solasi Accounting &

  Tax Advice & Design of the Words in Dark Blue at Left Side Has a Circle Colored Blue, Purple

  and Green Light a/k/a Solasi, et al., Case No.: 17-20186-CIV-JEM [DE102].

      7.      Therefore, Defendants’ Motion to Dismiss for Failure to State a Claim [DE31] should

  be denied in its entirety and the Court should order Defendants to file an Answer so that

  Plaintiffs can know Defendants’ position in the case at bar with regards to their affirmative

  defenses. Should the Court grant Defendants any relief on their Motion to Dismiss Amended

  Complaint for Failure to State a Claim [DE31], Plaintiffs respectfully requests fourteen (14) days

  from the date of the Court’s Order to file a Third Amended Complaint.1

                                     MEMORANDUM OF LAW

           Motion to Dismiss Standard.

           In deciding a motion to dismiss, the Court accepts the facts of the complaint as true in a

  light favorable to the non-moving party. Clifton v. Kinney, 2006 U.S. Dist. Lexis 85256, *1


  1
    Plaintiff Gonzalez filed the First Amended Complaint [DE9] in compliance with the Court’s
  Order [DE4] and, therein, also corrected a scrivener’s error. Thereafter, Plaintiff Gonzalez
  sought to additional claims of Plaintiff Munoz and, therefore, after seeking leaving of Court,
  filed their Second Amended Complaint [DE26].
                                                   3
Case 1:18-cv-23919-CMA Document 32 Entered on FLSD Docket 11/07/2018 Page 4 of 17



  (M.D. Fla. 2006), citing Magluta v. Samples, 375 F.3d 1269, 1273 (11th Cir. 2004), citing

  Hawthorne v. Mac Adjustment, Inc., 140 F.3d 1367, 1370 (11th Cir. 1998). To succeed on their

  Motion to Dismiss, pursuant to the applicable standard of review, Defendants in the case at bar

  must demonstrate “beyond doubt” that “no set of facts” could entitle Plaintiff to relief. 75 Acres,

  LLC v. Miami-Dade County, 338 F.3d 1288, 1293 (11th Cir. 2003).

         Moreover, Rule 8 of the Federal Rules of Civil Procedure states a Complaint “shall

  contain … a short and plain statement” setting forth entitlement to relief and “‘give the defendant

  fair notice of what the plaintiff’s claim is and the ground upon which it rests.’” Swierkiewicz v.

  Sorema, N.A., 534 U.S. 506 (2002), quoting Conley v. Gibson, 355 U.S. 41 (1957). In an FLSA

  matter, the Court should ask whether “no facts are alleged showing that the plaintiffs, if those

  facts be true, are entitled to relief”. Daves et al. v. Hawaiian Dredging Co., 114 F.Supp. 643,

  646 (U.S. Dist. Hawaii 1953).

         The case of Ashcroft v. Iqbal, 129 S. Ct. 1937 (U.S. 2009) adopted the Supreme Court’s

  previous ruling in Bell Atl. Corp. v. Twombly, 127 S. Ct. 1955 (U.S. 2007). The Iqbal decision

  dealt with a Bivens action while the Twombly Court dealt with the pleading standards as related

  to the Sherman Act. Neither case dealt with the pleading standards relating to the Fair Labor

  Standards Act. The Eleventh Circuit interpreting the Twombleymotion to dismiss standard in

  relation to Fair Labor Standard Act cases stated:

                 We have explained that the Rule 8(a)(2) pleading standard
                 articulated by the Supreme Court in Twombley is "one of 'plausible
                 grounds to infer.'" Watts v. Fla. Int'l Univ., 495 F.3d 1289, 1295
                 (11th Cir. 2007) (quoting Twombly, 127 S. Ct. at 1965). To state a
                 claim with sufficient specificity "'requires a complaint with enough
                 factual matter (taken as true) to suggest' the required element." Id.
                 The rule "'does not impose a probability requirement at the
                 pleading stage,' but instead 'simply calls for enough fact to raise a
                 reasonable expectation that discovery will reveal evidence of' the
                 necessary element." Id. at 1296.

                                                  4
Case 1:18-cv-23919-CMA Document 32 Entered on FLSD Docket 11/07/2018 Page 5 of 17




                   In applying these standards to the FLSA claims in this case, we
                   review the Secretary's complaint to determine whether its
                   allegations plausibly indicate that Labbe failed to pay minimum
                   wage and overtime compensation and failed to keep employment
                   records as required by FLSA. Unlike the complex antitrust scheme
                   at issue in Twombly that required allegations of an agreement
                   suggesting conspiracy, the requirements to state a claim of a FLSA
                   violation are quite straightforward. The elements that must be
                   shown are simply a failure to pay overtime compensation and/or
                   minimum wages to covered employees and/or failure to keep
                   payroll records in accordance with the Act. See 29 U.S.C. §§ 206,
                   207, and 215(a)(2) and (5). There is no need to prove intent or
                   causation that might require more extensive pleading. See Chao v.
                   Rivendell Woods, Inc., 415 F.3d 342, 348 (4th Cir. 2005) (finding a
                   FLSA complaint sufficient under Rule 8(a)(2) where it identified
                   the employees who were alleged to have worked overtime,
                   described the manner of the employer's repeated violations of the
                   overtime and record-keeping provisions of FLSA, and alleged the
                   time frame in which these violations occurred). [Emphasis added].

  Sec'y of Labor v. Labbe, 319 Fed. Appx. 761, 763 (11th Cir. Fla. 2008).Additionally, the

  Southern District of Florida in interpreting Twombly as it relates to FLSA matters and citing to

  the Eleventh Circuit decision on Sec'y of Labor v. Labbe, 319 Fed. Appx. 761, 763 (11th Cir. Fla.

  2008). stated:

                   Under Fed. R. Civ. P. 12(b)(6), a court shall grant a motion to
                   dismiss where, based upon a dispositive issue of law, the factual
                   allegations of the complaint cannot support the asserted cause of
                   action. Glover v. Liggett Group, Inc., 459 F.3d 1304, 1308 (11th
                   Cir. 2006). Indeed, "[f]actual allegations must be enough to raise a
                   right to relief above the speculative level." Bell Atl. Corp. v.
                   Twombly, 550 U.S. 544, 555, 127 S. Ct. 1955, 167 L. Ed. 2d 929
                   (2007). Thus, a complaint must contain "sufficient factual matter,
                   accepted as true, to 'state a claim to relief that is plausible on its
                   face.'" Ashcroft v. Iqbal, 129 S.Ct. 1937, 1949, 173 L. Ed. 2d 868
                   (2009) (quoting Twombly, 550 U.S. at 570).

                   Nonetheless, a complaint must be liberally construed, assuming the
                   facts alleged therein as true and drawing all reasonable inferences
                   from those facts in the plaintiff's favor. Twombly, 550 U.S. at 555.




                                                     5
Case 1:18-cv-23919-CMA Document 32 Entered on FLSD Docket 11/07/2018 Page 6 of 17



                  A complaint should not be dismissed simply because the court is
                 doubtful that the plaintiff will be able to prove all of the necessary
                 factual allegations. Id. Accordingly, a well pleaded complaint will
                 survive a motion to dismiss "'even if it appears that a recovery is
                 very remote and unlikely.'" Id. at 556.

                 Moreover, "[u]nlike the complex antitrust scheme at issue in
                 Twombly that required allegations of an agreement suggesting
                 conspiracy, the requirements to state a claim of a FLSA violation
                 are quite straightforward." Sec'y of Labor v. Labbe, 319 Fed.
                 App’x. 761, 763 (11th Cir. Fla. 2008). "The elements that must be
                 shown are simply a failure to pay overtime compensation and/or
                 minimum wages to covered employees and/or failure to keep
                 payroll records in accordance with the Act." Id. (citing 29 U.S.C.
                 §§ 206, 207, and 215(a)(2) and (5)).

  Schlinsky v. Action Video Prod., 2010 U.S. Dist. LEXIS 2430 (S.D. Fla. Jan. 13, 2010). See also

  Marcelle v. Am. Nat'l Delivery, Inc., 2010 U.S. Dist. LEXIS 40248 (M.D. Fla. Apr. 23, 2010)

  (“the elements that must be shown to allege a violation of the FLSA's overtime pay requirements

  are "quite straightforward”) citation omitted.

         Consequently, although Iqbal and Twombly require more detailed pleadings as compared

  to the minimal pleading requirements under previous law, as stated FLSA matters are quite

  straightforward, and in the instant matter, thus, minimal pleading requirements apply to FLSA

  matters, and in the instant matter, Defendants cannot claim they do not understand what the

  allegations are regarding FLSA coverage, and can therefore either admit or deny the allegations.

  See, Barrios v. Solasi Accounting & Tax Advice & Design of the Words in Dark Blue at Left Side

  Has a Circle Colored Blue, Purple and Green Light a/k/a Solasi, et al., Case No.: 17-20186-

  CIV-JEM [DE102]. As set forth below, Defendants have not shown as a matter of fact or law

  that dispositive relief is justified. See also, Schainberg v. Urological Consultants of S. Fla., P.A.,

  No. 12-21721-CIV, 2012 WL 3062292, at *1 (S.D. Fla. July 26, 2012).




                                                    6
Case 1:18-cv-23919-CMA Document 32 Entered on FLSD Docket 11/07/2018 Page 7 of 17



         To state a claim for failure to pay minimum or overtime wages under the FLSA, a

  plaintiff must demonstrate that (1) he is employed by the defendant, (2) the defendant engaged in

  interstate commerce, and (3) the defendant failed to pay him minimum or overtime wages.

  Freeman v. Key Largo Volunteer Fire & Rescue Depl, Inc., 494 F. App'x 940, 942-43 (11th Cir.

  2012). Plaintiffs are not required to plead “the precise number of hours worked and applicable

  pay rates to state an FLSA claim.” Anish v. Nat’l Sec. Corp., No. 10-80330-CIV, 2010 WL

  4065433, at *2 (S.D. Fla. Oct. 15, 2010). Instead, Plaintiffs must only allege “that [they] were an

  employee covered by the FLSA who worked for Defendant[s], that Defendant[s] failed to pay

  [them] time-and-a-half wages for [his] overtime hours” and that Defendants are employers

  subject to the FLSA. Id. at *2. Plaintiffs have done so here.

         Accordingly, Plaintiffs’ Second Amended Complaint [DE26] gives Defendants “fair

  notice of what the . . . claim is and the grounds upon which it rests,” such that Defendants can

  adequately respond to the Complaint and, thereafter, engage in discovery. Anish, 2010 WL

  4065433, at *2 (citing Twombly, 550 U.S. at 555); see also Dobbins v. Scriptfleet, Inc., No. 8:11-

  CV-1923-T-24-AEP, 2012 WL 601145, at *3 (M.D. Fla. Feb. 23, 2012).

         The term “employer” ought be interpreted more broadly under the Act than common law

  for remedial purposes. See, e.g., Herman v. RSR Sec. Servs. Ltd., 172 F.3d 132, 139 (2nd Cir.

  1999); Dole v. Elliott Travel & Tours, Inc., 942 F.2d 962, 965 (6th Cir. 1991), citing McLaughlin

  v. Seafood, Inc., 867 F.2d 875, 877 (5th Cir. 1989); Donovan v. Agnew, 712 F.2d 1509, 1510 (1st

  Cir. 1983); Falk v. Brennan, 414 U.S. 190, 195 (1973). An employment relationship is decided

  by applying the “economic realties test.” Santelices v. Cable Wiring, 147 F. Supp. 2d 1313, 1319

  (D. Fla 2001). No one factor is controlling nor is the list exhaustive. Idat 319. The factors simply

  summarize the matters deemed relevant by the Supreme Court in Bartels v. Birmingham, 332



                                                   7
Case 1:18-cv-23919-CMA Document 32 Entered on FLSD Docket 11/07/2018 Page 8 of 17



  U.S. 126, 130, 91 L. Ed. 1947, 67 S. Ct. 1547 (1947), United States v. Silk, 331 U.S. 704, 716, 91

  L. Ed. 1757, 67 S. Ct. 1463 (1947), Id. at 319.

         In applying the “economic realities test,” the Court should consider the following factors:

  (1) the nature and degree of control of the workers by the alleged employer; (2) the alleged

  employee’s opportunity for profit or loss depending upon his managerial skills; (3) the alleged

  employee’s investment in equipment or materials required for his task, or his employment of

  helpers; (4) whether the service rendered required a special skill; (5) the degree of permanence of

  the working relationship; and (6) whether the service rendered is an integral part of the alleged

  employer’s business.

         In the Second Amended Complaint [DE26], Plaintiffs have sufficiently pled that

  Defendants were Plaintiffs’ employer. See, [DE26, ¶¶3-5]; See also, Game v. Hospicecare of Se.

  Fla., Inc., No. 09-21348-CIV, 2009 WL 10699939, at *2–3 (S.D. Fla. Aug. 7, 2009)(“Here,

  Plaintiff Game alleges that Rhodes is “corporate officer or owner” of Hospicecare, “runs the day-

  to-day operations” of Hospicecare, and “was responsible for paying Plaintiff’s wages for the

  relevant time period.” (Complaint, DE 1, ¶ 3). At this stage of the proceedings, these allegations

  are sufficient to render plausible that Rhodes is individually liable for violating the FLSA. In

  other words, these allegations allow me to draw the reasonable inference of Rhodes'

  liability. Cf. Patel, 803 F.2d at 638 (finding no individual liability where officer did not have

  operational control of significant aspects of company’s day-to-day functions, including

  compensation of employees or other matters in relation to the employee. See Cabrera v. 21 of

  Miami Corp., 2009 WL 2076095, at *8 (S.D. Fla. July 13, 2009)) (on motion to dismiss,

  concluding allegation that individual defendant was “the president/vice president or other

  corporate officer[ ] of the Corporate Defendant for the relevant time period and ran the day to



                                                    8
Case 1:18-cv-23919-CMA Document 32 Entered on FLSD Docket 11/07/2018 Page 9 of 17



  day operations of the Corporate Defendant” met pleading requirements of Fed. R. Civ. P. 8 and

  sufficiently alleged individual was an employer under the FLSA); Aikens v. FSG of SW Florida,

  Inc., 2006 WL 4792783, at *2 (M.D. Fla. Sept. 1, 2006) (concluding allegation that individual

  defendants had “operational control” over the enterprise was sufficient to

  survive motion to dismiss).”); See also, Nicolini v. Charleville Dev. Corp., No. 09-23270-CIV,

  2009 WL 10667845, at *2 (S.D. Fla. Dec. 21, 2009); Goetz v. Louie's Backyard, Inc., No. 14-

  10074-CIV, 2015 WL 12781194, at *2 (S.D. Fla. May 18, 2015)(“While a determination of

  Defendant Cox's status as an employer is a matter of law to be decided by the Court, resolution

  of this matter at this stage in the proceedings would be premature.); Hernandez v. Art Deco

  Supermarket, No. 13-20705-CIV, 2013 WL 5532828, at *3 (S.D. Fla. Oct. 4, 2013)(“ In the

  Complaint, Plaintiff alleges that Defendant Neary “is a corporate officer and/or owner and/or

  manager of the Defendant Limited Liability Companies who ran the day-to-day operations of the

  Defendant Limited Liability Companies for the relevant time period and was responsible for

  paying Plaintiff's wages for the relevant time period and controlled Plaintiff's work and

  schedule.” Compl. at ¶ 5. Defendants argument that these statements are conclusory misuse the

  word. This is a sufficient pleading that, when taken as true, as the Court must, would allow the

  trier of fact to determine that Defendant Neary was Plaintiff's employer.”).

         Plaintiffs in Paragraphs 4-5 of the Second Amended Complaint [DE26] allege that the

  individual Defendants were their “employers” pursuant to 29 U.S.C. 203(d). Furthermore, said

  allegation in Paragraphs 4-5 are supported by the factual allegations in Paragraphs 10-11 of the

  Second Amended Complaint [DE26] whereby Plaintiffs allege they worked for Defendants as

  carpenters and sets forth the period of time each Plaintiff was employed by Defendants,

  including the individual Defendant. Further, Paragraphs 4-5 continue to be supported by



                                                   9
Case 1:18-cv-23919-CMA Document 32 Entered on FLSD Docket 11/07/2018 Page 10 of 17



   Paragraphs 19-21 whereby Plaintiffs again state the period of time they were employed by

   Defendants, including the individual Defendant, and the amount of hours each Plaintiff worked

   and their respective rates of pay that each Plaintiff received for said work, including Defendants

   failure to pay the legally mandated overtime wages. As such, Plaintiffs have pled sufficient facts

   pursuant to Rule 8 of the Federal Rule of Civil Procedure. However, an analysis of said factors

   as stated above, requires that the Parties engage in discovery and requires that the Court perform

   an analysis outside the four corners of the complaint. As Defendants’ Motion [DE31] would

   require that the Court perform an analysis outside the four corners of the complaint, Defendants’

   Motion to Dismiss [DE31] should be denied in its entirety. See also, [DE25, ¶¶3-5; 10-11; 16;

   19-21](Plaintiffs have adequately pled the dates they worked for Defendants and the position

   they held and also provided the average hours alleged per week and average rate of pay.).

          FLSA Coverage.

          In Turcios v. Delicias Hispanas Corp. et al., 275 Fed. Appx. 879 (11th Cir. 2008), the

   Eleventh Circuit remanded Turcios and differentiated between summary judgment standards and

   motions to dismiss. In Turcios, the Eleventh Circuit remanded that matter despite the fact that

   the tax records reflected less than $500,000 during the relevant period. The required prongs of

   FLSA coverage (interstate commerce and the $500,000 monetary threshold) have been pled. The

   issue of FLSA coverage might later be an issue appropriately addressed in summary judgment

   pleadings after adequate discovery.2


   2
     This Court has original jurisdiction over the federal law FLSA claim under 29 U.S.C. Section
   1331 (civil actions under the Constitution, laws and treaties of the United States). Thus, the
   Court has “jurisdiction” to hear the instant matter, although a statutory dispute concerning FLSA
   coverage exists.For the reasons herein dismissal is inappropriate regardless due to discovery
   issues. However, even if Defendants would argue that subject matter jurisdiction is an
   exceptional ground allowing factual attacks at the dismissal stage, the dispositive issue at hand
   technically concerns coverage under a federal statute (the FLSA) as opposed to jurisdiction. The
                                                  10
Case 1:18-cv-23919-CMA Document 32 Entered on FLSD Docket 11/07/2018 Page 11 of 17



          As to the interstate commerce prong of enterprise coverage, on 8/31/10 the Eleventh

   Circuit rendered a decision in the consolidated matter of Polycarpe et al. v. E & S Landscaping,

   616 F.3d 1217 (11th Cir. 2010). Prior to such decision, there was a split in this Circuit on the

   issue of enterprise coverage. However, Polycarpe clarified that in this Circuit, it is now of no

   consequence if the goods have “come to rest”--there is no continuity requirement, and enterprise

   coverage is triggered so long as the employees have, pursuant to 29 U.S.C. Section

   203(s)(1)(A)(i), handled, sold or worked with goods “that have been moved in or produced for

   commerce.” 616 F.3d, at *5-6 (LEXIS pagination). The Polycarpe Court stated that “we must

   vacate the judgment for the Defendant if there is a question about where the "goods" or

   "materials" were produced or where they have moved. The district courts will need to make

   some further decisions about the interstate history of the items in these cases.” Id.

   Consequently, from whatever prism Polycarpe is analyzed, it is clear, for example, that a

   defendant-employer can no longer argue that the employees’ handling etc. of the goods or

   materials, that were merely manufactured outside of Florida (when the $500,000 threshold is

   met), is not sufficient interstate commerce as a matter of law.

          In particular, the Complaint alleges interstate commerce and then alleges the $500,000

   monetary threshold. See, [DE 26, ¶¶12-15]. Plaintiffs have alleged the requisite interstate

   commerce and gross annual income thresholds, and consequently, Plaintiffs must have an

   opportunity to review all relevant tax records, and also to validate their accuracy through


   First Circuit in Chao v. Hotel Oasis, Inc., 493 F.3d 26, 33 (1st Cir. 2007) concluded that
   enterprise coverage is not a jurisdictional question under the FLSA in light of the Supreme
   Court’s ruling in Arbaugh v. Y&H Corp., 546 U.S. 500 (2006); although the Eleventh Circuit in
   Turcios did not rule on such matter because the alleged jurisdictional nature of enterprise
   coverage was not in dispute. Turcios, 275 Fed. Appx. at FN5. Moreover, the Southern District
   of Florida has been “persuaded by the reasoning in Arbaugh that the requirement that a plaintiff
   establish individual or enterprise coverage2 is not jurisdictional.” Rodriguez v. Diego’s
   Restaurant, Inc., 619 F.Supp.2d 1345, 1350 (S.D. Fla. 2009).
                                                    11
Case 1:18-cv-23919-CMA Document 32 Entered on FLSD Docket 11/07/2018 Page 12 of 17



   discovery. Regarding the $500,000, Plaintiffs need to conduct depositions and obtain, inter alia,

   financial information including Tax Returns, Bank Statements, and all contracts to sell during the

   relevant years.3 Certainly Defendants who are in charge of their own business, are in a better

   position than Plaintiffs to know its gross annual income and who its suppliers are. See also,

   Schainberg v. Urological Consultants of S. Fla., P.A., No. 12-21721-CIV, 2012 WL 3062292, at

   *1 (S.D. Fla. July 26, 2012).

          Financial information is usually to be found in employer’s hands: not ordinarily within a

   lower-level worker’s knowledge who performed manual labor. See, Pizza Zone Italian Grill &

   Sports Bar, Inc. supra. Plaintiffs will need to depose Defendants’ suppliers duces tecum

   regarding where Defendants’ supplies are purchased, manufactured etc. Defendants asks the

   Court to order Plaintiffs prior to discovery to go beyond to the pleading requirements before

   adequate discovery has commenced regarding interstate commerce and Defendants’ gross annual

   income. Moreover, Defendants is able to deny or admit whether its business or Plaintiffs were

   involved in the requisite interstate commerce and defendant-employers for axiomatic reasons

   would normally have more access to information regarding their businesses materials and goods

   used by its employees. Plaintiffs need discovery to address the said issues to establish a factual

   record that can be presented to the Court and/or Jury. As to interstate commerce, it does not

   appear at this time, that Defendants are willing to stipulate to interstate commerce, and do not

   appear to be voluntarily offering evidence relevant to same regarding where their supplies are

   purchased, manufactured etc.



   3
     See, Wirtz v. Savannah Bank & Trust Co., 5 Cir., 362 F.2d 857.” Wirtz v. First Nat'l Bank &
   Trust Co., 365 F.2d 641 (10th Cir. 1966).Review of 29 U.S.C. Section 203(k) and related case
   law make it clear Plaintiff needs access to all of Defendants’ contracts from the relevant period
   even if Defendants’ customers defaulted on them; unless Defendants will stipulate that the
   $500,000 threshold is met.
                                                   12
Case 1:18-cv-23919-CMA Document 32 Entered on FLSD Docket 11/07/2018 Page 13 of 17



          Plaintiffs will need to propound written discovery that specifically addressing this issue.

   Plaintiffs’ discovery would seek documents such as Defendants’ tax returns and all underling

   documents relied on to file same. Schedule L of Federal Tax Returns reflect “inventories,” “trade

   notes and accounts receivables,” “depletable assets,” and “other assets.” Schedule M-1 reflects

   “expenses recorded on the books this year not deducted on this return (itemize).” Under “Other

   Deductions” (Form 1065 Line 20) it would include uniforms, computers, office expenses,

   supplies, automobile and truck expenses, and other such expenses which are directly relevant to

   Defendants’ dispute regarding interstate commerce. The underlying documents provided by

   Defendants to Defendants’ accountant would reflect Defendants’ inventories and may also

   reflect where these items were purchased and manufactured. Defendants’ bank statements would

   also reflect what products were purchased and from where (i.e. Home Depot, Target, etc.) and

   what specifically was purchased at each distributer. See, Galdames v. N & D Inv. Corp., 21 Fla.

   L. Weekly Fed. D 529 (S.D. Fla. 2008), aff'd, 432 Fed. Appx. 801 (11th Cir. 2011); See also,

   Exime v. E.W. Ventures, Inc., 591 F. Supp. 2d 1364, 1373 (S.D. Fla. 2008). For example, the

   Southern District of Florida has held that (emphasis added):

          29 C.F.R. § 779.238. The Eleventh Circuit has also relied on this language to find that
          enterprise coverage did not exist. Scott v. K.W. Max Investments, 256 F.App'x 244, 248-
          49, No. 07-10649, 2007 WL 2850926, at ----3-4 (11th Cir. Oct.2, 2007) (unpublished).
          However, that opinion is not binding, and even if it were, the factual differences are so
          great as to make the case nearly inapplicable. Furthermore, to the extent Defendants
          believe that the individual employees that have brought suit must regularly and
          recurrently engage in the handling of goods of materials that have moved in
          interstate commerce, Defendants have misread the regulation. The regulation
          requires that the enterprise regularly and recurrently have two or more employees
          engaged in such activities, and does not require that it be the individuals bringing
          suit.

   Galdames v. N & D Inv. Corp., 21 Fla. L. Weekly Fed. D 529 (S.D. Fla. 2008), aff'd, 432 Fed.

   Appx. 801 (11th Cir. 2011). In short, Defendants are clearly on notice of what FLSA coverage



                                                   13
Case 1:18-cv-23919-CMA Document 32 Entered on FLSD Docket 11/07/2018 Page 14 of 17



   issues are presented based on the pleadings, and discovery needs to proceed towards the

   summary judgment phase.

          Applying the Eleventh Circuit standard of Sec'y of Labor v. Labbe to the case at hand,

   Plaintiffs have pled sufficient facts to demonstrate that that Defendants’ business is an enterprise

   covered under the FLSA pursuant to the Eleventh Circuit decision in Polycarpe v. E&S

   Landscaping Serv., Inc., 616 F.3d 1217, 1220 (11th Cir. 2010) which adopted this Court’s

   analysis of enterprise coverage in Galdames v. N & D Inv. Corp., 2008 U.S. Dist. LEXIS 73433

   (S.D. Fla. 2008). As noted above, “at the motion to dismiss stage, under Fed. R. Civ. P. 12(b)(6),

   a court can only examine the four corners of a complaint. Crowell v. Morgan Stanley Dean

   Witter Servs., Co., Inc., 87 F. Supp.2d 1287 (S.D. Fla. 2000).”Medina v. United Christian

   Evangelistic Ass'n, 2009 U.S. Dist. LEXIS 16412 (S.D. Fla. Feb. 27, 2009). The four corners of

   the complaint allege sufficient facts for Defendants to formulate a proper answer to the

   complaint.

          Further, this Court should also deny Defendants' Motion to Dismiss [DE31] pursuant to

   Rule 12(b)(1) because the issues of individual and enterprise coverage go to the merits of

   Plaintiffs’ claims and are not jurisdictional prerequisites. See, Barrios v. Solasi Accounting &

   Tax Advice & Design of the Words in Dark Blue at Left Side Has a Circle Colored Blue, Purple

   and Green Light a/k/a Solasi, et al., Case No.: 17-20186-CIV-JEM [DE102]. This Court has

   original jurisdiction over the federal law FLSA claim under 29 U.S.C. Section 1331 (civil actions

   under the Constitution, laws and treaties of the United States). Thus, the Court has “jurisdiction”

   to hear the instant matter, although a statutory dispute concerning FLSA coverage exists. For the

   reasons herein dismissal is inappropriate regardless due to discovery issues and the pleadings.

   However, even if Defendants would argue that subject matter jurisdiction is an exceptional



                                                    14
Case 1:18-cv-23919-CMA Document 32 Entered on FLSD Docket 11/07/2018 Page 15 of 17



   ground allowing factual attacks at the dismissal stage, the dispositive issue at hand technically

   concerns coverage under a federal statute (the FLSA) as opposed to jurisdiction. The First

   Circuit in Chao v. Hotel Oasis, Inc., 493 F.3d 26, 33 (1st Cir. 2007) concluded that enterprise

   coverage is not a jurisdictional question under the FLSA in light of the Supreme Court’s ruling in

   Arbaugh v. Y&H Corp., 546 U.S. 500 (2006); although the Eleventh Circuit in Turcios did not

   rule on such matter because the alleged jurisdictional nature of enterprise coverage was not in

   dispute. Turcios, 275 Fed. Appx. at FN5. Moreover, the Southern District of Florida has been

   “persuaded by the reasoning in Arbaugh that the requirement that a plaintiff establish individual

   or enterprise coverage is not jurisdictional.”       Rodriguez v. Diego’s Restaurant, Inc., 619

   F.Supp.2d 1345, 1350 (S.D. Fla. 2009). This litigation is at an early stage and discovery is

   necessary. Defendants have not shown cause for this Court to look beyond the allegations in the

   Complaint. See, Barrios v. Solasi Accounting & Tax Advice & Design of the Words in Dark Blue

   at Left Side Has a Circle Colored Blue, Purple and Green Light a/k/a Solasi, et al., Case No.:

   17-20186-CIV-JEM [DE102].

          Plural Versus Singular Term “Defendants”

          As to Defendants’ arguments regarding the plural versus singular term “Defendants”

   being confusing, there is no confusion because there is only one corporate Defendant, and the

   individual liability of the individual Defendants, HENRY LEW and BENAY LEW, is derivative.

   As set forth supra, the liability of the individual Defendants in this FLSA matter will hedge on

   their operational control and corporate roles. Paras. 4-5 of the Second Amended Complaint

   [DE26] allege the requisite operational control and corporate roles in accordance with the

   minimal pleading requirements of Rule 8 as set forth supra. At most, usage of the plural term

   “Defendants”, in the Second Amended Complaint [DE26], in certain particular paragraphs is a



                                                   15
Case 1:18-cv-23919-CMA Document 32 Entered on FLSD Docket 11/07/2018 Page 16 of 17



   scrivener’s error that does not affect Defendants’ ability to file d their answer and raise their

   affirmative defenses. See, e.g., Herman v. RSR Sec. Servs. Ltd., 172 F.3d 132, 139 (2nd Cir.

   1999)(The term “employer” ought be interpreted more broadly under the Act than common law

   for remedial purposes.); See also, Dole v. Elliott Travel & Tours, Inc., 942 F.2d 962, 965 (6th Cir.

   1991), citing McLaughlin v. Seafood, Inc., 867 F.2d 875, 877 (5th Cir. 1989); Donovan v. Agnew,

   712 F.2d 1509, 1510 (1st Cir. 1983); Falk v. Brennan, 414 U.S. 190, 195 (1973). Further,

   multiple employers may be responsible for compliance with the FLSA within one business

   organization. See, Elliott Travel & Tours, Inc., 942 F.2d at 965; Agnew, 712 F.2d at 1510.

   “[B]oth the employing corporation and the individual responsible for operation thereof may be

   employers for purposes of the FLSA.” Figueroa v. America’s Custom Brokers, Inc., 48

   F.Supp.2d 1372, 1377 (S.D. Fla. 1999), citing Patel v. Wargo, 803 F.2d 632, 638 (11th Cir.

   1986). In the Eleventh Circuit, “[t]he overwhelming weight of authority is that a corporate

   officer with operational control of a corporation’s covered enterprise is an employer along with

   the corporation, jointly and severally liable under the FLSA for unpaid wages.” Patel, 803 F.2d

   at 637-38, quoting Agnew, 712 F.2d at 1511. The Court should not allow Defendants,

   particularly at the dismissal stage, to go beyond the four corners of the complaint and attempt to

   parse liability among the Defendants to cause legal confusion, when it seems clear that all of the

   entity Defendants are the same company ran by the same ownership -- such is alleged and is

   subject to the discovery process.

          WHEREFORE Defendants’ Motion to Dismiss for Failure to State a Claim [DE31]

   should be denied in its entirety and the Court should order Defendants to file an Answer so that

   Plaintiffs can know Defendants’ position in the case at bar with regards to their affirmative

   defenses. Should the Court grant Defendants any relief on their Motion to Dismiss Amended



                                                     16
Case 1:18-cv-23919-CMA Document 32 Entered on FLSD Docket 11/07/2018 Page 17 of 17



   Complaint for Failure to State a Claim [DE31], Plaintiffs respectfully requests fourteen (14) days

   from the date of the Court’s Order to file a Third Amended Complaint.4

                                                       Respectfully submitted,

                                                       J. H. ZIDELL, P.A.
                                                       ATTORNEYS FOR PLAINTIFF
                                                       300-71ST STREET, SUITE 605
                                                       MIAMI BEACH, FLORIDA 33141
                                                       305-865-6766
                                                       305-865-7167

                                                       By:_s/ Neil Tobak, Esq. ___
                                                       Neil Tobak, Esquire
                                                          Florida Bar No.: 093940

                                   CERTIFICATE OF SERVICE

       I HEREBY CERTIFY THAT A TRUE AND CORRECT COPY OF THE FOREGOING
                     WAS PROVIDED VIA CMECF ON 11/7/18 TO:

                                   George Albert Minski, Esq.
                               Law Offices of George A. Minski, PA
                                     2241 Hollywood Blvd
                                     Hollywood, FL 33020
                                          305-792-2200
                                       Fax: 786-742-6990
                                 Email: gminski@minskilaw.com

                             BY:__/s/____Neil Tobak_______________
                                       NEIL TOBAK, ESQ.




   4
     Plaintiff Gonzalez filed the First Amended Complaint [DE9] in compliance with the Court’s
   Order [DE4] and, therein, also corrected a scrivener’s error. Thereafter, Plaintiff Gonzalez
   sought to additional claims of Plaintiff Munoz and, therefore, after seeking leaving of Court,
   filed their Second Amended Complaint [DE26].
                                                  17
